Citation Nr: 0109809	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  00-10 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected left ankle fracture, postoperative.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
June 1949 to January 1955.

In August 1955, the veteran was granted service connection 
for residuals of ankle injury, which was evaluated as 20 
percent disabling.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Los Angeles, California, which denied the veteran's claim 
of entitlement to an evaluation in excess of 20 percent for 
service-connected left ankle fracture, postoperative.  

In June 2000 the veteran was provided a hearing before a 
local hearing officer, a transcript of which is a part of the 
record.  


FINDING OF FACT

The competent and probative evidence of record shows that the 
veteran's service-connected left ankle fracture, 
postoperative, is manifested by occasional pain, weakness 
with associated swelling, fatigue and limitation of motion.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for left ankle fracture, postoperative, have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-connected, left ankle fracture, postoperative, which 
is currently evaluated as 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5271 [ankle, limited 
motion of] (2000).  

In the interest of clarity, the Board will briefly describe 
the factual background of this case; review the law, VA 
regulations and other authority that may be relevant to this 
claim; and then proceed to analyze the veteran' claim and 
render a decision.

Factual Background


A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2000); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In October 1951, the veteran fractured his left ankle.  In 
July 1953, an open reduction was performed and three screws 
were placed in the ankle.  A tibiotalar ankle fusion was 
performed in December 1953.  

The RO granted service connection for the veteran's left 
ankle disability in August 1955; a 20 percent disability 
rating evaluation was assigned.  

There is no medical or other evidence that the veteran 
received any treatment for his left ankle disability after 
the 1950s [see the June 2000 hearing transcript, pages 3, 
6-7].  In October 1998 the veteran filed a claim for an 
evaluation in excess of 20 percent for his service-connected 
disability.  

A VA examination was provided in December 1998.  The veteran 
presented with complaints of pain, weakness with associated 
swelling, inflammation, fatigue and limitation of motion.  He 
indicated that he had daily flare-ups, mainly in cold weather 
and while walking.  He reported taking Tylenol(r) for pain; he 
denied any symptoms of arthritis or the use of any assistive 
devices for ambulating.  He further reported working as a bus 
driver and coach operator and indicated that he was able to 
push his lawn mower and work in his garden.  

Physical examination revealed the veteran had normal gait and 
posture with mild limitation standing and walking due to 
pain.  There was no evidence of heat, redness, swelling, 
effusion, or drainage.  The examiner noted that the veteran 
had signs of abnormal weight bearing, to include callosities 
on the right foot and unusual shoe wear patterns bilaterally 
but on the right more than the left.  The veteran was found 
to have active dorsiflexion with pain at 10 degrees and 
active plantar flexion with pain at 20 degrees.  The examiner 
further noted that the veteran's limitation of motion was due 
to pain, fatigue, and lack of endurance.  There was no 
evidence of arthritis.  Diagnostic test results revealed a 
single screw within the distal tibia and evidence of complete 
bony fusion between the distal tibia and the talus bone with 
coarse trabeculation pattern.  The veteran was diagnosed with 
left ankle fracture, postoperative.  

In June 2000 the veteran was afforded a hearing before a 
local hearing officer, during which the veteran evaluated his 
pain as a 5 on a scale of 1 to 10.  The veteran indicated 
that he self-treated his ankle with hot packs for pain and 
ice packs for swelling.  He reported having no medical 
treatment for his ankle since the 1950's and no physical 
therapy.  The veteran further noted being occasionally 
awakened by pain.  Although he reported wearing a brace every 
couple of weeks, he indicated he was able to walk up to a 
couple of blocks at a time and occasionally rode a bicycle.  

Relevant Law and Regulations

Increased disability ratings - generally

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).  Separate 
diagnostic codes identify various disabilities.

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 (2000) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2000).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2000).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2000).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  


Diagnostic Code 5271

Under 38 C.F.R. § 4.71a, Diagnostic Code 5271 moderate 
limitation of motion is assigned a 10 percent disabling 
rating.  Marked limitation of motion is assigned a 20 percent 
rating.  

The Board observes that the words "moderate" and "marked" are 
not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  See 38 U.S.C.A. § 7104(a); 38 
C.F.R. § 4.6.  The Board notes that "marked" is defined as 
"noticeable; obvious; appreciable; distinct; conspicuous". 
See WEBSTER'S NEW WORLD DICTIONARY, Third College Edition 
(1988), page 828.

Duty to assist/standard of review

VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  VCAA, Pub. L. No. 
106-475, §  4, 114 Stat. 2096-2097-98 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 4.3 
(2000).

Additional law, VA regulations and court decisions will be 
discussed where appropriate below.

Analysis

Initial matters - duty to assist/standard of review

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100.  
See also Karnas v. Derwinski, 1 Vet. App. 3, 8 (1991).

The veteran filed a timely Notice of Disagreement with the 
RO's April 1999 rating decision.  The RO provided him a 
statement of the case and notification of his appellate 
rights.  In May 2000 the veteran filed a substantive appeal 
and the issue was properly certified to the Board.  Inasmuch 
as the veteran properly appealed the April 1999 RO rating 
decision, such did not become final and the provisions of the 
VCAA are applicable.  See 38 U.S.C.A. §  7105; 38 C.F.R. §§  
20.302, 20.1103 (2000); VCAA, Pub. L. No. 106-475, 114 Stat. 
2096; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After having carefully reviewed the record on appeal, and for 
reasons which will be discussed below, the Board has 
concluded that the requirements of the VCAA have been 
satisfied with respect to the issue presently on appeal.  The 
veteran has been accorded due process and there is sufficient 
evidence of record with which the Board may make an informed 
decision.  

The Board observes that the veteran has been informed of the 
types of evidence that could be submitted by him in support 
of his claim.  He has presented oral testimony in a hearing 
before a local hearing officer in June 2000.  Of particular 
importance is the fact that the veteran testified that he had 
not received any medical treatment for his left ankle 
disability since the 1950s [hearing transcript, pages 3, 6-
7].  Additionally, the Board notes that his service medical 
records and a report of a December 1998 VA examination are 
all of record.  Therefore, the Board finds that the veteran 
has been accorded ample opportunity to present evidence and 
argument in support of this claim.  

The law provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  VCAA § 3(a) (to be codified at 
38 U.S.C.A. § 5103A). 

The Board has considered whether a remand of this case is 
necessary in order to provide the veteran with a VA 
examination.  However, the Board believes that the record 
already contains sufficient medical evidence in the form of 
the report of the December 1998 VA examination.  There is no 
evidence that the examination was inadequate or that the 
veteran's disability has changes since that time.  The Board 
accordingly finds that a remand in order to obtain an 
additional VA examination is not warranted.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); see also Winters v. 
West, 12 Vet. App. 203, 207 (1999) (en banc) (noting that 
"the law does not require a useless act".).

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See the VCAA, § 3(a) (to be 
codified at 38 U.S.C. § 5103A).  In this case, the veteran 
has specifically stated that no additional medical evidence 
exists.  Moreover, in December 1998 the RO sent a letter to 
the veteran advising him that if he had recently received any 
treatment for his service-connected left ankle disability, 
that he should submit the name and address of the treating 
physician so that records of such could be added to his 
claims file and given proper consideration.  The veteran did 
not provide any such information.  Neither the veteran nor 
his representative has referred to any other evidence which 
is pertinent to his claim and which has not been obtained.  
Therefore, the Board believes there is ample medical and 
other evidence of record to adjudicate this claim.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the new law. 
Under these circumstances, a remand of this matter for 
further development would not avail the appellant or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini, 1 Vet. App. at 546 (1991).  
Accordingly, the Board will proceed to a decision on the 
merits.  

Discussion

(i.)  Selection of rating criteria

As noted above, veteran's service-connected left ankle 
fracture, postoperative, is currently evaluated as marked and 
accordingly assigned a 20 percent disabling rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5271 [ankle, limited 
motion of].  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The December 1998 VA examination revealed limited motion of 
the left ankle.  Since there is evidence of limitation of 
motion of the left ankle, the Board finds that his disability 
may be appropriately rated under Diagnostic Code 5271.  

Notwithstanding the fact that the Board believes that 
Diagnostic Code 5271 is most appropriate in this case, the 
Board has explored the possibility of rating the veteran's 
disability under other potentially applicable rating codes. 

Ankylosis of the ankle is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5270 and 5272 (2000).  Ankylosis is defined 
as immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995) [citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (27th ed. 1988) at 91]; see also Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  

In this case, there is no evidence that his ankle is 
ankylosed.  Although the December 1998 examination revealed 
evidence of complete bony fusion between the distal tibia and 
the talus bone, the examiner noted that the veteran had 
active dorsiflexion and active plantar flexion.  Inasmuch as 
the veteran has not been diagnosed with ankylosis and there 
is no evidence that his ankle is immobile or consolidated, 
the Board finds that Diagnostic Codes 5270 and 5272 are 
inapplicable.  

Arthritis is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2000).  Pursuant to that code, arthritis, when 
established by x-ray evidence, is to be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  In this case, however, the 
1998 VA examiner specifically noted that there were no signs 
of arthritis and the diagnostic test results did not indicate 
such.  Therefore, Diagnostic Codes 5010 or 5003 do not apply.  

In summary, rating the veteran's service-connected left ankle 
disability under other diagnostic codes is not appropriate.

(ii.)  Schedular rating

The veteran is currently assigned a 20 percent disability 
rating under 38 C.F.R. § 4.71a, Diagnostic code 5271.  This 
is the highest rating available.

(iii.) DeLuca considerations

The Board has also considered whether the provisions of 38 
C.F.R. §§ 4.40 and 4.45 (1998) may provide a basis for an 
increased evaluation.  

In DeLuca, the Court held that 38 C.F.R. §§ 4.40 and 4.45 
were not subsumed into the diagnostic codes under which the 
veteran's disabilities are rated, and that the Board has to 
consider the functional loss due to pain of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. at 206.  However, in 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
The veteran is now in receipt of a 20 percent rating, the 
maximum allowable rating available under Diagnostic Code 
5271.  As such, the aforementioned provisions of 38 C.F.R. § 
4.40 and § 4.45 are not for consideration.  See Johnston, 10 
Vet. App. at 85.

(iv.)  Additional comment

The Board notes in passing that the matter of an 
extraschedular rating has evidently not been raised by the 
veteran or adjudicated by the RO.  The Board is without 
authority to address the matter of an extraschedular rating.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); see also 
VAOPGCPREC 6-96.  If the veteran wishes to pursue and 
extraschedular rating, he should contact the RO.  The Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted concerning the veteran's entitlement to 
an extraschedular rating. 


ORDER

An evaluation in excess of 20 percent for service-connected 
left ankle fracture, postoperative, is denied.  



		
	Barry F. Bohan
	Member
Board of Veterans' Appeals

 

